UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-2108



JOHN E. ELKINS,

                                              Plaintiff - Appellant,

          versus


J. A. BROOME, in his individual and official
capacities, as a police officer for the City
of Winston-Salem,

                                              Defendant - Appellee.


Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. Frank W. Bullock, Jr.,
District Judge. (CA-02-305-1)


Submitted:   January 21, 2005          Decided:     February 16, 2005


Before WILKINSON, TRAXLER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John E. Elkins, Appellant Pro Se.      Gusti Wiesenfeld Frankel,
WOMBLE, CARLYLE, SANDRIDGE & RICE, P.L.L.C., Winston-Salem, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           John   E.    Elkins    appeals      the   district    court’s    order

granting summary judgment in favor of the defendant arresting

police officer in his 42 U.S.C. § 1983 (2000) action in which he

alleged violations of the First and Fourth Amendments in relation

to his arrest.         He also appeals magistrate judge orders that

sanctioned him under Fed. R. Civ. P. 37(a)(4) for his refusal to

answer   questions     during    two   scheduled     depositions.      We   have

reviewed the record and find no reversible error.               Accordingly, we

affirm on the reasoning of the district court and magistrate judge.

See Elkins v. Broome, No. CA-02-305-1 (M.D.N.C. Jan. 12, 2004; June

24, 2004; and July 26, 2004).             We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.

                                                                      AFFIRMED




                                       - 2 -